United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ROBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-59
Issued: April 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 10, 2012 appellant filed a timely appeal from the May 31, July 2 and
September 18, 2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP)
and from a September 26, 2012 nonmerit decision. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant was disabled for purposes of leave buyback and
wage loss from November 30, 2011 to April 20, 2012 due to his October 13, 2011 employment
injury; and (2) whether OWCP’s Branch of Hearings and Review properly denied his request for
a review of the written record as untimely pursuant to 5 U.S.C. § 8124.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 30, 2011 appellant, then a 55-year-old industrial engineering technician,
filed a claim for an injury sustained when he slipped and fell while walking down a three-inch
wet concrete incline on October 13, 2011. He did not stop work at the time of the incident.
Appellant sought treatment at the employing establishment health unit on October 17, 2011.
Dr. Anna Abrigo, a physician, obtained a history of the October 13, 2011 fall at work and noted a
preexisting discectomy to the lumbar spine. She diagnosed a back and coccyx contusion,
lumbosacral strain and coccydynia, sciatica and lumbar radiculaopathy.2
Appellant stopped work on November 29, 2011. He sought treatment that day from
Dr. Jeshuran, who reviewed a history of the October 13, 2011 injury and set forth appellant’s
medical treatment, family and social background. Dr. Jeshuran noted appellant’s complaint of
low back and left leg pain, with unsteadiness in his gait. He advised that appellant had a history
of low back pain, chronic since 1988 when he underwent a microdiscectomy. Dr. Jeshuran listed
findings on physical examination and reviewed diagnostic testing of the lumbar spine, which
showed significant pathology at L4-5 and L5-S1. He advised that the L5-S1 disc showed further
collapse than L4-5; both of which were significant. Dr. Jeshuran recommended that appellant
not work given the severity of his symptoms and myelopathic gait. In a November 29, 2011
work status report, he advised that appellant was totally disabled until his next appointment on
January 17, 2012.
On January 17, 2012 OWCP advised appellant that his claim was accepted for a back
sprain of the lumbar region.
In a January 17, 2012 report, Dr. Jeshuran provided findings on physical examination and
reviewed magnetic resonance imaging (MRI) scans of the cervical, thoracic and lumbar spines
obtained on December 12, 2011.3 The L4-5 disc showed a protrusion, slightly eccentric towards
the right and facet hypertrophy with discogenic encroachment on the right neural foramen. At
L5-S1 there was a disc bulge and posterior osteophyte formation with bilateral foraminal
encroachment most prevalent to the left. He recommended a two-level transforaminal lumbar
interbody fusion (TLIF) for a recurrent disc herniation at L4-5 and L5-S1. In a duty status report
dated January 23, 2012, Dr. Jeshuran provided the International Classification of Diseases (ICD)
codes of 729.2 (unspecified neuralgia, neuritis and radiculitis), 721.1 (cervical spondylosis with
myelopathy), 722.10 (lumbar intervertebral disc without myelopathy) and 722.0 (displacement of
cervical intervertebral disc without myelopathy). He advised that the conditions were caused by
the October 13, 2011 employment injury and that appellant was totally disabled pending surgery.
In a January 23, 2012 attending physician’s report, Dr. Jeshuran advised that appellant was
2

Dr. Abrigo provided appellant with a CA-16 authorization for treatment by Dr. Winston R. Jeshuran, his
attending Board-certified orthopedic surgeon.
3

A September 27, 2011 MRI scan of the lumbar spine revealed extruded disc material to the posterior left of the
L5 vertebral body intruding on the nerve root. It was unclear whether the extruded disc descended from the L4-5
disc or the L5-S1 disc. An October 17, 2011 x-ray of the coccyx revealed an anterior subluxation of the distal
coccygeal segment by 50 percent. A December 12, 2011 cervical MRI scan revealed a disc bulge at C5-6 with mild
central canal stenosis. The thoracic spine was reported as essentially normal.

2

totally disabled from November 29, 2011 through January 17, 2012 and through his pending
surgery.
On January 26, 2012 Dr. James W. Dyer, an OWCP medical adviser, reviewed the record
and recommended against authorizing lumbar surgery as recommended by Dr. Jeshuran. He
noted that appellant’s claim was accepted only for a lumbar strain. Dr. Dyer stated that
appellant’s problem arose from degenerative disease of the lumbar spine at L4-5 and L5-S1,
which required years to evolve. He attributed appellant’s condition to daily wear and tear and
not any acute injury.
On January 30, 2012 appellant filed a claim (Form CA-7) to buy back 257.50 hours of
annual and sick leave he used from November 30, 2011 to January 17, 2012.
On February 14, 2012 Dr. Jeshuran addressed appellant’s lumbar symptoms and noted a
prior history of a work-related back injury in 1988 for which he underwent a microdiskectomy of
the lumbar spine. Appellant reinjured his back in the October 7, 2011 slip and fall, which
exacerbated his low back condition and degenerative disease. Dr. Jeshuran stated that
appellant’s claim should be approved for not only the lumbar strain sustained on October 13,
2011, but also for a recurrent disc herniation and lumbar spine instability at L4-5 and L5-S1. He
stated that the original diagnosis was not made by an orthopedic or spinal surgeon and that back
sprains could be confused with lumbar disc herniations. Appellant had symptoms beyond the
time when a sprain would be noted and further evaluation and testing demonstrated that he had a
recurrent disc herniation at L4-5 and L5-S1 which required surgical treatment. Dr. Jeshuran
recommended that appellant remain out of work. In work status reports dated March 14 and
April 10, 2012, he advised that appellant was totally disabled until his next appointment on
April 16 and June 12, 2012, respectively. In an April 10, 2012 narrative report, Dr. Jeshuran
again recommended back surgery and that appellant remain out of work.
On April 23, 2012 appellant filed a Form CA-7 for wage-loss compensation for 129.50
hours of leave without pay from March 23 to April 20, 2012.
In reports dated May 8, 2012, Dr. Jeshuran reiterated that appellant was temporarily
disabled from any activity until surgery was authorized. He addressed the proposed surgery at
L4-5 and L5-S1.
In a May 31, 2012 decision, OWCP denied appellant’s claim for leave buyback for the
period November 29, 2011 to January 17, 2012. It found that the medical evidence was not
sufficient to establish that his disability during the claimed period was causally related to his
October 13, 2011 employment injury.
In a June 12, 2012 work status report, Dr. Jeshuran released appellant to regular duty with
no restrictions on July 16, 2012. He also advised that appellant was totally disabled until his
next appointment on August 14, 2012.
In a July 2, 2012 decision, OWCP denied appellant’s claim for wage-loss compensation
from March 23 to April 20, 2012, finding that the medical evidence did not establish that he was
totally disabled due to his accepted employment injury.

3

On July 9, 2012 appellant noted that he had exhausted his annual leave and used leave
without pay to cover 500 hours over the prior 8 months. He noted that his left foot dragged due
to weakness and that he experienced pain in the coccyx. Appellant stated that he had four
lumbar epidural injections and two more were scheduled. He stated that Dr. Jeshuran did not
approve of him returning to work but he had no choice due to the denial of his claims for
compensation and his financial condition.
In reports dated July 16, 2012, Dr. Marvin E. Taylor, Board-certified in occupational
medicine, advised that appellant had lumbar radiculopathy, spinal stenosis of the lumbar canal
and isolated elevated blood pressure. He released appellant to return to regular work without
limitations.
On July 31, 2012 appellant filed a Form CA-7 to buy back 200 hours of annual and other
leave he used from January 18 to April 12, 2012 while under his physician’s care.
In an August 14, 2012 report, Dr. Jeshuran listed examination findings and again
reviewed diagnostic studies of the lumbar spine. He advised that appellant’s present pathology
stemmed from the October 13, 2011 employment injury and recommended surgical treatment.
In an appeal request form dated August 20, 2012 and received by OWCP on August 31,
2012, appellant requested a review of the written record by an OWCP hearing representative.
The request was postmarked August 28, 2012. Appellant did not specify the date of the decision
for which he sought review.
In a September 18, 2012 decision, OWCP denied appellant’s claim for leave buyback for
the period January 18 through April 12, 2012. It found that the medical evidence did not
establish that he was total disabled during the claimed period.
By decision dated September 26, 2012, OWCP’s Branch of Hearings and Review denied
appellant’s request for a review of the written record under 5 U.S.C. § 8124 as it was made more
than 30 days after the July 2, 2012 decision. It exercised its discretion and considered his
request, but determined that the issue of whether he was entitled to wage-loss compensation
could be addressed equally well through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
In situations where compensation is claimed for periods when leave was used, OWCP has
the authority and the responsibility to determine whether the employee was disabled during the
period for which compensation is claimed.4 It determines whether the medical evidence
establishes that an employee is disabled by an employment-related condition during the period
claimed for leave buyback, after which the employing establishment will determine whether it
will allow the employee to buy back the leave used.5

4

See Glen M. Lusco, 55 ECAB 148 (2003); see also 20 C.F.R. § 10.425.

5

Glen M. Lusco, id.

4

Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in the incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in FECA.6 Whether a particular injury
causes an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by a preponderance of the reliable, probative and substantial
medical evidence.7 The medical evidence required to establish a period of employment-related
disability is rationalized medical evidence.8 Rationalized medical evidence is medical evidence
based on a complete factual and medical background of the claimant, of reasonable medical
certainty, with an opinion supported by medical rationale.9 When the medical evidence
establishes that the residuals of an employment injury are such that, from a medical standpoint,
they prevent the employee from continuing in the employment held when injured, the employee
is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.10
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he or she was disabled for work as a result of the accepted employment
injury.11
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision as the medical evidence
warrants additional development.
OWCP accepted that appellant sustained a lumbar sprain on October 13, 2011 when he
slipped and fell on wet concrete at work. The acceptance by OWCP appears based on the initial
treatment appellant received at the employer’s health unit by Dr. Abrigo, who diagnosed back
and coccyx contusions, lumbosacral strain and coccydynia, sciatica and lumbar radiculopathy.
Dr. Abrigo recommended follow up by appellant’s attending orthopedic surgeon, Dr. Jeshuran.
Dr. Jeshuran examined appellant’s lumbar spine and obtained diagnostic testing, noting
that the October 13, 2011 injury had exacerbated his preexisting lumbar condition and
6

See 20 C.F.R. § 10.5(f) (1999); Cheryl L. Decavitch, 50 ECAB 397 (1999).

7

Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000).

10

S.D., Docket No. 10-1820 (issued March 18, 2011).

11

Sandra D. Pruitt, 57 ECAB 126 (2005).

5

degenerative disease. He contrasted the September 27, 2011 MRI scan of the lumbar spine with
the testing obtained on December 22, 2011. Dr. Jeshuran advised that there was extruded disc
material to the left at the posterior portion of the L5 vertebral body that was intruding on the
nerve root. He stated that appellant sustained more than a lumbar strain in the accepted injury, as
the diagnostic testing revealed a recurrent disc herniation for which he recommended surgery.
Dr. Jeshuran noted that lumbar strains could be confused with a herniated disc and that
appellant’s symptoms lasted longer than would be expected with a strain. Appellant also
sustained foot drop with weakness.
Dr. Dyer reviewed the record on January 26, 2012 and recommended against lumbar
surgery by Dr. Jeshuran. He stated that appellant sustained only a lumbar strain in the
October 13, 2011 injury. Dr. Dyer attributed appellant’s current lumbar condition to daily wear
and tear and not an acute injury. The Board notes, however, that Dr. Dyer did not adequately
address the history of appellant’s preexisting lumbar condition for which he previously
underwent a discectomy. Dr. Jeshuran noted a prior employment injury in 1988 that required a
discectomy. Dr. Dyer failed to address the diagnostic tests obtained in 2011 that showed
extrusion of disc material at L5 impinging on the nerve root towards the left. Dr. Jeshuran
compared diagnostic studies to find that the disc herniation was recurrent and due to the
traumatic injury of October 13, 2011. He also concluded that appellant’s accepted injury had
exacerbated the preexisting degenerative disease.
The Board finds that additional development of the medical evidence is warranted. On
return of the case record OWCP should refer appellant, together with a statement of accepted
facts, to an appropriate medical specialist for examination and an opinion on whether he
sustained a recurrent herniated disc due to the October 13, 2011 injury. The physician should be
requested to address whether the accepted injury exacerbated or aggravated appellant’s
preexisting lumbar degenerative disease and whether the surgery recommended by Dr. Jeshuran
is appropriate and causally related to the slip and fall accepted in this case. Following such
further development as OWCP deems warranted, it should issue a merit decision on appellant’s
claims for leave buyback and wage-loss compensation.12
CONCLUSION
The Board finds that the case is not in posture for decision on appellant’s claim for leave
buyback and wage-loss compensation due to his October 13, 2011 employment injury. The
claim warrants further development of the medical evidence.

12

Based on this determination by the Board, the issue of the denial of appellant’s request for review of the written
record is moot.

6

ORDER
IT IS HEREBY ORDERED THAT the September 26 and 18, July 2 and May 31, 2012
decisions of the Office of Workers’ Compensation Programs are set aside. The case is remanded
for further development consistent with this decision.
Issued: April 1, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

